IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              December 13, 2007
                                No. 05-51239
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk
CAROL JOHNENE MORRIS

                                           Petitioner-Appellant

v.

UNITED STATES OF AMERICA

                                           Respondent-Appellee


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 7:04-CV-139


Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Carol Johnene Morris, former federal prisoner #76547-080, appeals the
district court’s dismissal of her 28 U.S.C. § 2241 petition. In that § 2241
petition, Morris argued that because her state and federal sentences should have
run concurrently, she was entitled to a full credit against her federal sentence,
and her supervised release term constituted an illegal extension of her sentence.
Morris was released from Bureau of Prisons custody in July 2004 and completed
her concurrent, three-year terms of supervised release during the pendency of


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 05-51239

this appeal. As a result, Morris’s claims have been rendered moot. See Spencer
v. Kemna, 523 U.S. 1, 7 (1998); Bailey v. Southerland, 821 F.2d 277, 278-79 (5th
Cir. 1987). Therefore, this appeal is dismissed as moot.
      Morris has filed several habeas applications challenging her federal and
state convictions and sentences, as well as numerous civil rights suits pursuant
to 42 U.S.C. § 1983. In 2000, Morris was barred from proceeding in forma
pauperis pursuant to 28 U.S.C. § 1915(g). In 2006, Morris was barred from filing
any documents or pleadings in the Western District of Texas without prior
written consent of a United States District Judge or Magistrate Judge. Morris
is warned that future repetitive or frivolous filings in this court or any court
subject to this court’s jurisdiction will result in the imposition of sanctions,
including dismissal, monetary sanctions, and further restrictions on her ability
to file pleadings in this court and any court subject to this court’s jurisdiction.
      APPEAL DISMISSED AS MOOT; SANCTION WARNING ISSUED.




                                         2